Citation Nr: 0106014	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for a shell 
fragment wound of the right thigh with a retained foreign 
body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that during the pendency of the appeal, the 
RO granted a 70 percent evaluation for the veteran's service-
connected PTSD.  While the veteran appealed the RO's March 
1999 rating decision granting a 30 percent evaluation for his 
PTSD, the subsequent partial grant of 70 percent does not 
terminate the issue on appeal.  The United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted his disagreement with the initial rating 
assigned for his PTSD in March 1999, and perfected his appeal 
as to that issue (but he did not express disagreement with 
regard to the effective date of award of service connection), 
the propriety of the rating from effective date of the award 
through to final resolution of the issue is now on appeal.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).  In accordance with Fenderson, issue 
number one in this case has been rephrased to reflect that 
the veteran is appealing the initial evaluation assigned for 
his service-connected PTSD.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issues of entitlement to an initial 
evaluation in excess of 70 percent for PTSD, and a 
compensable evaluation for a shell fragment wound of the 
right thigh with a retained foreign body will be held in 
abeyance pending further development by the RO, as requested 
below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, the veteran filed a claim of entitlement to 
service connection for a shell fragment wound of the right 
thigh in February 1970, indicating that he sustained this 
injury during service in the Republic of Vietnam in 1968.

In an April 1970 response to the RO's request for the 
veteran's service medical records (SMRs), the record 
custodian explained that it could not locate records 
pertaining to treatment for his shrapnel wound, but indicated 
that a further search would be made if the veteran identified 
the date and location of this treatment.

Consequently, in August 1970 correspondence, the RO asked the 
veteran to provide the name of the facility where he received 
treatment for his shell fragment wound, and the date of this 
treatment.  The veteran failed to respond directly to this 
request.  

On VA examination in September 1970, the veteran reported 
that he received treatment for his shell fragment wound at an 
U.S. Army hospital in Quang Tri, Vietnam from 20 June to 20 
July 1968.  In this regard, the Board notes that Quang Tri, a 
province in Vietnam, is not an identifier of a facility.  He 
stated that the wound bothered him during cold or damp 
weather, and with prolonged walking or standing.  A physical 
examination revealed what the examiner described as "pin 
point, barely visible scar" over the inner, mid right thigh.  
The scar was characterized as asymptomatic.  An X-ray study 
showed a 2 millimeter (mm) metallic foreign body in the soft 
tissue mesial to the mid-third of the femoral shaft.

An October 1970 rating decision granted service connection 
for a shell fragment wound of the right thigh with a retained 
foreign body, and assigned a noncompensable evaluation.  That 
decision was based on a Department of Defense (DD) Form 214 
(Certificate of Release or Discharge from Active Duty) 
confirming that the veteran was awarded a Purple Heart medal 
for injuries sustained during service, and current findings 
on VA examination.

In August 1998 correspondence, the veteran sought service 
connection for PTSD, and an increased rating for his service-
connected shell fragment wound.

VA outpatient records show treatment for PTSD and a major 
depressive disorder from August to September 1998.

During a December 1998 VA psychiatric examination, the 
veteran reported persistent avoidance of stimuli associated 
with his stressors, numbing of general responsiveness, and 
persistent symptoms of increased arousal.  He was oriented, 
alert, and adequately groomed on mental status examination.  
He demonstrated a full range of affect, and his mood was 
labile when discussing his experiences.  The veteran 
maintained good eye contact, but appeared restless on several 
occasions.  Speech was sometimes pressured.  His though 
processes were generally logical, and somewhat 
circumstantial.  Insight and judgment were fair.  The veteran 
experienced no delusions or paranoia, but periodically heard 
his name called.  While memory was grossly intact, 
concentration appeared somewhat impaired at times.  The final 
assessment was AXIS I: Chronic post-traumatic stress 
disorder.  AXIS II: Deferred.  AXIS III: Deferred.  AXIS IV: 
None noted.  AXIS V: Global Assessment of Functioning Scale 
(GAF) score of 57.

During a VA examination later that month, the veteran 
explained that he sustained a shrapnel wound to the right 
thigh while involved in a fire fight at close range near 
Quang Tri, Vietnam in June 1968.  He reported that he was 
able to walk with assistance, and made it to a field hospital 
where an operation was performed.  He related that the 
shrapnel was left in place.  The veteran complained of weekly 
cramping in both legs, and characterized the pain as a 10 on 
a 10-point scale.  An examination revealed a well-healed scar 
on the right medial thigh, which was approximately 1/2 inch in 
length.  There was a full range of motion of the right hip, 
knee and ankle.  Muscle strength was 5/5 in all major muscle 
groups, and there was no atrophy or asymmetry of the right 
lower extremity.  Sensation was intact and symmetric, and no 
paresthesia was noted.  An X-ray study showed a "tiny 1-2 mm 
piece of shrapnel that [wa]s fairly superficial in the right 
medial thigh without bony involvement."  The diagnostic 
impression was retained foreign body in the right medial 
thigh.

Based on this evidence, a March 1999 rating decision granted 
service connection for PTSD, and assigned a 30 percent 
rating, and continued the noncompensable evaluation assigned 
for the veteran's shell fragment wound of the right thigh.  
The veteran filed a notice of disagreement with this decision 
later that month.

A May 1999 VA discharge summary indicates that the veteran 
was admitted the previous month for treatment of an 
exacerbation of PTSD.  A June 1999 addendum to the report 
notes that the veteran was permanently disabled secondary to 
PTSD, and should not return to stressful work.

The veteran submitted several medical records in July 1999, 
including a copy of a Workers' Compensation claim completed 
by his physician.

An August 1999 VA hospital report indicates that the veteran 
was admitted the previous month for treatment of his service-
connected PTSD.  The diagnostic impression was chronic PTSD 
with an acute exacerbation, and a GAF score of 25 was noted.

The veteran submitted a substantive appeal (Form 9) in 
October 1999, and attached a copy of a September 1999 VA 
psychiatric examination report in support of his claim.

The September 1999 VA examination report notes that the 
veteran experienced an increase of depressive symptoms, and 
was currently receiving VA medical treatment.  The veteran 
reported attacks of intense rage and anger, and indicated 
that he spent most of his time in bed to avoid contact with 
others.  While he was cooperative on mental status 
examination, he seemed rather tense.  His cognitive functions 
were grossly intact, but his mood was depressed.  The 
veteran's affect was labile, and he periodically broke into 
tears.  The final assessment was AXIS I: Post-traumatic 
stress disorder, and major depressive disorder, single 
episode, without psychotic features.  AXIS II: No diagnosis.  
AXIS III: Status post shrapnel injury, low thyroid.  AXIS IV: 
Severity of psychosocial stressor related to financial 
consideration.  AXIS V: Current GAF score of 32.  The 
examiner noted that the veteran exhibited signs of clinical 
depression, including low energy, anhedonia, poor 
concentration, a depressed mood, and suicidal thoughts, which 
was probably secondary to his PTSD.

In April 2000, the RO granted a 70 percent evaluation for the 
veteran's service-connected PTSD, and continued the 
noncompensable evaluation of his shell fragment wound of the 
right thigh with a retained foreign body.  The RO did not 
expressly determine whether major depression was a service 
connected disability, but did not attempt to distinguish the 
manifestations of the various psychiatric disabilities 
between those that represented the service connected disorder 
and those that did not. 

Initially, the Board notes that the current record does not 
contain medical records related to the treatment of the 
veteran's shell fragment wound in service.  Although the RO 
correctly asked the veteran at the time of his initial claim 
to provide details regarding this treatment, he failed to 
respond directly.  The Board notes that the claimant did 
provide a general description of treatment at an U.S. Army 
hospital in Quang Tri at his VA examination in 1970.  Quang 
Tri, however, is only a general geographic location, not an 
identifiable facility.  Without more specific information as 
to the identify of the facility, it is very doubtful that 
this information would have been sufficient to permit a 
search for records.  In view of the recent legislative 
change, however, the Board finds that the RO should again 
contact the veteran in writing and request that he provide 
the date he sustained the shell fragment wound, the unit to 
which he was assigned, and the name and location of the 
facility where he received medical treatment.  Based on the 
veteran's response, the RO should contact the record 
custodian and attempt to obtain these records.

Based on statements from the veteran, it appears that there 
may be outstanding medical records containing relevant 
evidence.  The Board finds that a further effort to obtain 
these records is necessary as they may be relevant to the 
disposition of the veteran's claim, both for the purpose of 
establishing key facts, and for purposes of evaluating the 
probative value of the veteran's evidentiary assertions.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues of 
entitlement to an initial evaluation in excess of 70 percent 
for PTSD, and a compensable evaluation for a shell fragment 
wound of the right thigh with a retained foreign body pending 
a remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  The Board notes that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the Board notes that in addition to his service-
connected PTSD, the veteran has also been diagnosed with 
major depression, a mood disorder, an impulse control 
disorder, and a personality disorder.  The medical evidence 
is currently unclear as to the connection, if any, between 
all of these disorders, the veteran's service-connected PTSD, 
and service.  The Court has held, in substance, that where 
service connection is in effect for one diagnosis involving 
some component of an anatomical or functional system, and 
there are additional diagnoses concerning pathology of that 
system of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service connected and those that are not.  See generally 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  The Court 
has found that this requirement is mandated by the duty of 
the VA to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining adequate VA examinations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his PTSD and 
shell fragment wound residuals that are 
not currently a part of the record.  
After obtaining the appropriate 
authorization, the RO should attempt to 
obtain any such records that have not 
been previously obtained.  The RO is 
again advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  The RO should contact the veteran in 
writing and request that he provide the 
date he sustained his shell fragment 
wound, the unit to which he was assigned, 
and the name and location of the facility 
where he received medical treatment.  
Based on the veteran's response, the RO 
should follow all appropriate 
adjudicative procedures in requesting 
these records from the record custodian.  
The RO should assure that the claims file 
contains either records developed from 
such a request, or documentation that no 
records could be located by the record 
custodians.  If the record custodians are 
unable to provide the requested records, 
the RO must make a determination that it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile (38 
U.S.C.A. § 5103A(b)(3)). 

4.  The RO should arrange for a 
psychiatric examination of the appellant 
for the purpose of ascertaining the 
extent of severity of all service-
connected pathology related to his PTSD.  
All necessary special studies or tests 
are to be accomplished.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  

If there are psychiatric disorders 
present other than PTSD, the examiner 
should reconcile the diagnoses, and 
provide an opinion based upon the 
examination and a review of the record as 
to the degree of medical probability that 
any other disorder is causally related to 
service or service-connected disability.  

If there is an additional psychiatric 
disorder or disorders not related to 
service or service-connected disability, 
and this additional disorder or disorders 
produce symptomatology, the examiner is 
requested to provide an opinion as to 
which symptoms are attributable to 
service-connected disabilities and which 
are not.  If such distinction can not be 
made, it should be so specified.  

As part of the examiner's review of the 
claims file, the examiner should take 
note of prior Global Assessment of 
Functioning Scale (GAF) numerical code 
assignments as provided in the Diagnostic 
and Statistical Manual for Mental 
Disorders (Fourth Edition) (DSM-IV), as 
they relate to prior diagnoses.  The 
examiner should then assign a GAF 
numerical code provided in the DSM-IV.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  

The examiner must be requested to express 
an opinion as to the impact of the 
service-connected psychiatric disorder on 
the veteran's ability to obtain and 
retain substantially gainful employment.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an initial evaluation in excess of 70 
percent for PTSD, and a compensable 
evaluation for a shell fragment wound of 
the right thigh with a retained foreign 
body.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


